Mr. JUSTICE DIXON delivered the opinion of the court: The plaintiff, Ann E. King, filed a petition to vacate a decree of divorce, pursuant to section 72 of the Civil Practice Act, on the grounds of fraud. After a hearing in the Circuit Court of Kane County, the trial judge granted the prayer of the petition, vacating the prior divorce decree, and the defendant, Myron E. King, appeals from that judgment. The issue on appeal relates to whether the petition under section 72 of the Civil Practice Act alleged, and did plaintiff prove, that the entry of the divorce decree was induced by fraud. The apjpellee has not filed any briefs in accordance with Supreme Court Rule 341 (Ill. Rev. Stat., ch. 110A, par. 341). This court may determine the case on its merits or may reverse because of the failure of the appellee to comply with the Supreme Court Rule in its sound discretion (Shinn v. County Board of School Trustees, 130 Ill.App.2d 908; People v. Spinelli, 83 Ill.App.2d 391; Timmerman v. Wilson, 74 Ill.App. 2d 224). Inasmuch as the appellee has abandoned her case we see no reason to go into the merits. We have therefore decided to reverse pro forma. The judgment of the Circuit Court of Kane County is reversed. Reversed. RECHENMACHER, P. J., and T. MORAN, J., concur.